Citation Nr: 0615387	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma for 
treatment purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1990 to August 1994, 
with several prior periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's July 2003 substantive appeal included a request 
for a Travel Board hearing.  By letter dated in January 2005, 
he was advised that he had been scheduled for a Board 
videoconference hearing in February 2005.  The veteran's 
January 2005 reply indicated that wished to reschedule the 
videoconference hearing for sometime in July 2005.  By letter 
dated in March 2005, the RO informed the veteran that he was 
scheduled for a Board videoconference hearing in April 2005.  

Later in March 2005, the veteran responded that he declined 
the videoconference hearing and preferred to wait for a 
Travel Board hearing.  In order to comply with the veteran's 
hearing request, a remand is required.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

